Case 19-12378-KBO   Doc 1158-3    Filed 07/09/20   Page 1 of 2



                        EXHIBIT A

      Statement of Fees and Expenses by Subject Matter
          Case 19-12378-KBO         Doc 1158-3     Filed 07/09/20    Page 2 of 2



                                        Total                         Total
 Matter                                             Total Fees                      Total
               Matter Description       Billed                      Expenses
 Number                                             Requested                    Compensation
                                        Hours                       Requested
           Adversary Proceedings,
     4                                     7.40         $5,686.00        $0.00       $5,686.00
           Contested Matters
     7     Case Administration            22.60         $7,548.50        $0.00       $7,548.50
           Corporate & Governance
    10                                     0.80          $868.00         $0.00        $868.00
           Issues
    12     Customer Issues                 6.60         $5,824.50        $0.00       $5,824.50
    13     DIP, Cash Collateral           39.70        $36,427.50        $0.00      $36,427.50
    14     Employee Issues                 3.20         $4,247.00        $0.00       $4,247.00
           Executory Contracts and
    15                                    37.30        $31,501.00        $0.00      $31,501.00
           Unexpired Leases
    16     Hearings                       17.80       $20,137.00         $0.00      $20,137.00
           Insurance and Related
    17                                     3.40         $4,148.00        $0.00       $4,148.00
           Matters
           K&E Fee, Employment
    18                                    62.70        $44,170.50        $0.00      $44,170.50
           Applicat, Objection
    19     Non-Debtor Affiliates           1.90         $1,758.00        $0.00       $1,758.00
           Non-K&E Fee / Employment
    20                                    17.60        $13,969.00        $0.00      $13,969.00
           / Objection
           Official Committee Issues
    22                                   100.40        $84,480.00        $0.00      $84,480.00
           and Meetings
    24     SOFAs and Schedules             2.60         $2,197.00        $0.00       $2,197.00
    25     Taxes                           2.50         $2,044.50        $0.00       $2,044.50
           Use, Sale, or Lease of
    27                                  1,012.10     $962,180.50         $0.00     $962,180.50
           Property
    28     Utilities                        0.90         $676.50         $0.00        $676.50
    29     Vendor and Supplier Issues       0.80         $868.00         $0.00        $868.00
    30     Expenses                         0.00            $0.00   $35,669.54      $35,669.54
Totals:                                 1,340.30    $1,228,731.50   $35,669.54   $1,264,401.04
